2008 HOVNANIAN ENTERPRISES, INC.

STOCK INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AGREEMENT

(Directors)

 

Participant:

 

Date of Grant:

 

 

 

 

 

 

 

Number of RSUs:

 

 

 

 

 

 

 

 

 

Dates of Vesting of Class A Shares:

 

 

Date

 

Number of RSUs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.    Grant of RSUs. For valuable consideration, receipt of which is hereby
acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the number of restricted share units ("RSUs") listed
above to the Participant, on the terms and conditions hereinafter set forth.
This grant is made pursuant to the terms and conditions of the 2008 Company
Stock Incentive Plan (the "Plan"), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Agreement. Each RSU
represents the unfunded, unsecured right of the Participant to receive a Share
on the date(s) specified herein. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan.

 

2.

Vesting and Timing of Transfer.

(a)   The Participant will become vested in the RSUs in accordance with the
schedule set forth above.

(b)   The Company shall transfer to the Participant, as soon as practicable but
not later than 60 days after an applicable vesting date, a number of Class A
Shares equal to the number of RSUs that became vested on that vesting date
(rounded up to the next whole share), provided, however, that upon the final
transfer of Shares to the Participant (i) such number of Shares shall be reduced
to the extent necessary to reflect any previous rounding up pursuant to this
sentence, and (ii) in lieu of a fractional Share, the Participant shall receive
a cash payment equal to the Fair Market Value of such fractional Share. If the
Participant is eligible to participate in, and has elected to defer the transfer
of Shares pursuant to the terms of a nonqualified deferred compensation plan
maintained by the Company, such Shares shall be so deferred, and any such
deferral, when paid, shall be paid in Shares. Once the transfer of any Shares is
deferred, the rights and privileges of the Participant with respect to such
Shares

 

--------------------------------------------------------------------------------

shall be determined solely pursuant to the terms of the applicable plan, and not
pursuant to the terms and conditions of this Agreement.

(c)   Notwithstanding Sections 2(a) and 2(b) of this Agreement, if the
Participant ceases to be a member of the Board of Directors due to (i) death,
(ii) Disability or (iii) Retirement, but only if such Retirement occurs on or
after the first anniversary of the Date of Grant indicated above, the Company
shall cause there to be transferred to the Participant, as soon as practicable
but not later than 60 days after such cessation, but subject to Section 16 of
this Agreement, a number of Shares equal to the aggregate number of then
unvested RSUs granted to the Participant under this Agreement; provided,
however, that upon the transfer of such Shares to the Participant, in lieu of a
fractional Share, the Participant shall receive a cash payment equal to the Fair
Market Value of such fractional Share. In the event of the death of the
Participant, the transfer of Shares under this Section 2(c) shall be made in
accordance with the beneficiary designation form on file with the Company;
provided, however, that, in the absence of any such beneficiary designation
form, the transfer of Shares under this Section 2(c) shall be made to the person
or persons to whom the Participant's rights under the Agreement shall pass by
will or by the applicable laws of descent and distribution. For purposes of this
Agreement, "Disability" shall mean disability within the meaning of Section
22(e)(3) of the Code, and "Retirement" shall mean termination as a member of the
Board of Directors on or after age 60, or on or after age 58 with at least 15
years of "Service" to the Company immediately preceding such termination. For
this purpose, "Service" means the period of service as a member of the Board of
Directors immediately preceding Retirement, plus any prior periods of service as
a member of the Board of Directors of one or more years' duration, unless they
were succeeded by a period of non-service as a member of the Board of Directors
of at least three years' duration.

(d)   Upon each transfer or deferral of Shares in accordance with Sections 2(a),
2(b) and 2(c) of this Agreement, a number of RSUs equal to the number of Shares
transferred to the Participant or deferred shall be extinguished.

(e)   Notwithstanding Sections 2(a), 2(b) and 2(c) of this Agreement, upon the
date that the Participant ceases to be a member of the Board of Directors for
any reason other than death, Disability or Retirement occurring on or after the
first anniversary of the Date of Grant indicated above, any unvested RSUs shall
immediately terminate for no further consideration.

3.    Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by (b)
the Fair Market Value of a Share on the payment date of such dividend. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Participant shall be increased by a number
equal to the product of (a) the RSUs that are held by the Participant on the
related dividend record date, multiplied by (b) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. Any RSUs attributable to
dividends under this Section 3 shall be subject to the vesting provisions
provided in Section 2.

 

--------------------------------------------------------------------------------

4.    Adjustments Upon Certain Events. Subject to the terms of the Plan, in the
event of any change in the outstanding Shares by reason of any Share dividend or
split, reorganization, recapitalization, merger, consolidation, amalgamation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an "Adjustment Event"), the Committee shall, in its sole
discretion, make an appropriate and equitable adjustment in the number of RSUs
subject to this Agreement to reflect such Adjustment Event. Any such adjustment
made by the Committee shall be final and binding upon the Participant, the
Company and all other interested persons.

5.    No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Board and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms).

6.    No Rights of a Shareholder. The Participant shall not have any rights or
privileges as a shareholder of the Company until the Shares in question have
been registered in the Company's register of shareholders.

7.    Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.

8.    Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 8 shall be void and unenforceable against the Company or any
Affiliate.

9.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes.
Notwithstanding the foregoing, if the Participant ceases to be a member of the
Board of Directors prior to the transfer of all of the Shares under this
Agreement, the payment of any applicable withholding taxes with respect to any
further transfer of Shares under this Agreement or the Plan shall be made solely
through the sale of Shares equal to the statutory minimum withholding liability.

10.  Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

11.  RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All

 

--------------------------------------------------------------------------------

RSUs are subject to the Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

12.  Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

13.  409A. Notwithstanding any other provisions of this Agreement or the Plan,
this RSU shall not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under Section
409A of the Code upon the Participant. In the event it is reasonably determined
by the Committee that, as a result of Section 409A of the Code, the transfer of
Class A Shares under this Agreement may not be made at the time contemplated
hereunder without causing the Participant to be subject to taxation under
Section 409A of the Code (including due to the Participant’s status as a
“specified employee” within the meaning of Section 409A of the Code), the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

HOVNANIAN ENTERPRISES, INC.

 

____________________________

Ara K. Hovnanian

President

Chief Executive Officer

 

 

PARTICIPANT:

 

 

 

____________________________

 

 

 